                                                                                                            FILED
AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT CO
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November l, 1987)
                               v.
        CRISTINO RODRIGUEZ-CORRALES (I)
                                                                        Case Number:        18CR7122-CAB

                                                                     MARC B. GELLER
                                                                     Defendant's Attorney
REGISTRATION NO.                15811408
o-
THE DEFENDANT:
D admitted guilt to violation ofallegation(s) No.

                                                                                                      Based upon conviction in
cg] was found guilty in violation of allegation(s) No.     1 and 2
                                                          ~~~~~~~~~~~~~-
                                                                                                      18CR2352-CAB.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     nvl, Committed a federal, state, or local offense
            2                     nv35, Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivenga
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                 18CR7122-CAB
 AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                 CRISTINO RODRIGUEZ-CORRALES (I)                                         Judgment - Page 2 of2
CASE NUMBER:               18CR7122-CAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS CONCURRENT AND TWO (2) MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN CASE
 NO. 18CR2352-CAB.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ISi   The court makes the following recommendations to the Bureau of Prisons:
       HOUSING FOR MEDICAL ASSISTANCE IN THE WESTERN REGION.




 D     The defendant is remanded to the custody of the United States Marshal.

D      The defendant shall surrender to the United States Marshal for this district:
       D     at - - - - - - - - - A M .
                                                              on -----------------~
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

                                ------------~                                 --------------~
       Defendant delivered on
                                                                         to
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL
II

                                                                                                       18CR7122-CAB
